                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


FOODONICS INTERNATIONAL,
INC., a Florida corporation,

                    Plaintiff,

v.                                             Case No .: 3:17-cv-1054-J-32JRK

DINA KLEMPF SROCHI, as
Trustee of the Laura Jean Klempf
Revocable Trust, a Florida Trust,

                    Defendant.


DINA KLEMPF SROCHI, as Trustee of the
Laura Jean Klempf Revocable Trust, et al.,

                    Counterclaim Plaintiffs,

v.

FOODONICS INTERNATIONAL, INC.,
a Florida corporation, et al.,

                    Counterclaim Defendants.


                      NOTICE OF HEARING BY SPECIAL MASTER

        PLEASE TAKE NOTICE that this cause is scheduled for a hearing on

Friday, March 13, 2020, at 2:00 p.m., for oral argument on:




ACTIVE 11816082.1
        1.          Counterclaim Defendants’ Motion to Strike Supplemental Declaration

of Dina Klempf Srochi (Doc. 232) and response thereto; and

        2.          Further discussion regarding Counterclaim Defendants’ Motion to

Compel (Doc. 214) and response thereto (Doc. 226).

        One (1) hour has been reserved for this hearing. The hearing will take place

at the offices of Gunster, 225 Water Street, Suite 1750, Jacksonville, Florida,

32202.

        DATE: March 3, 2020

                                            /s/Michael G. Tanner
                                            Michael G. Tanner
                                            Special Master

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 3rd day of March, 2020, I electronically
filed the foregoing with the Clerk of the Court by using the CM/ECF system which
will send a notice of electronic filing to all CM/ECF participants.


                                            /s/Michael G. Tanner
                                            Michael G. Tanner
                                            mtanner@Gunster.com
                                            Gunster, Yoakley & Stewart, P.A.
                                            225 Water Street, Suite 1750
                                            Jacksonville, Florida 32202
                                            Telephone: (904) 354-1980
                                            Facsimile: (904) 354-2170
                                            Special Master




ACTIVE 11816082.1                             2
